June 18, 2004


Mr. Robert J. Hearon Jr.
Graves Dougherty Hearon & Moody, PC
515 Congress Avenue, Suite 2300
Austin, TX 78701

Mr. Thomas Lane Brocato
Office of Public Utility Counsel
P. O. Box 12397
Austin, TX 78711-2397

Mr. Christopher Don Reeder
Carroll, Gross, Reeder & Drews, L.L.P.
701 Brazos, Suite 970
Austin, TX 78701

Mr. Lino Mendiola
Andrews & Kurth, L.L.P.
111 Congress Ave. Suite 1700
Austin, TX 78701-4069
Mr. Steven Baron
Office of Attorney General of Texas
P. O. Box 12548
Austin, TX 78711-2548

Ms. Amalija J. Hodgins
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Mr. John F. Williams
Clark Thomas & Winters, P.C.
P.O. Box 1148
Austin, TX 78767-1148

Ms. Kristen Pauling Doyle
Lloyd Gosselink Blevins Rochelle Baldwin&Townsend
111 Congress Ave, Suite 1800
Austin, TX 78701

RE:   Case Number:  03-0396
      Court of Appeals Number:  03-02-00001-CV
      Trial Court Number:

Style:      CENTERPOINT ENERGY, INC., F/K/A RELIANT ENERGY, INCORPORATED
      v.
      PUBLIC UTILITY COMMISSION OF TEXAS










Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Diane O'Neal|
|   |                |
|   |Mr. Marc Lewis  |
|   |Mr. Alton J.    |
|   |Hall Jr.        |